           Case 1:20-cv-00103-RDM Document 11 Filed 02/06/20 Page 1 of 8



                        ,17+(81,7('67$7(6',675,&7&2857
                            )257+(',675,&72)&2/80%,$


&(17(5)25%,2/2*,&$/',9(56,7<                          
HWDO                                                   
                                                          
             3ODLQWLIIV                                  &LYLO$FWLRQ1RFY5'0
                                                          
         Y                                               $)),'$9,72)6(59,&(
                                                            
86$50<&25362)(1*,1((56HWDO                       
                                                      
             'HIHQGDQWV
             

                                                    
       ,UHVSHFWIXOO\FHUWLI\WKDWVHUYLFHIRUWKHDERYHFDSWLRQHGFDVHWRRNSODFHDVGHVFULEHG

EHORZZKLFKLQFOXGHGWUXHDQGFRUUHFWFRSLHVRIHDFKRIWKHIROORZLQJGRFXPHQWV

             (&)               &RPSODLQW
             (&)               &RUSRUDWH'LVFORVXUH6WDWHPHQW
             (&)               ,VVXHG6XPPRQV
             (&)             1RWLFHRI5LJKWWR&RQVHQWWRD0DJLVWUDWH-XGJH
             (&)               6WDQGLQJ2UGHULQ&LYLO&DVHV -XGJH5DQGROSK0RVV 
             (&)               0RWLRQIRU$GPLVVLRQRI$WWRUQH\Pro Hac Vice
             (&)             -HIIHUV'HFODUDWLRQLQ6XSSRUWRI$GPLVVLRQPro Hac Vice
             (&)             3URSRVHG2UGHU*UDQWLQJ$GPLVVLRQPro Hac Vice
             (&)               0RWLRQIRU$GPLVVLRQRI$WWRUQH\Pro Hac Vice
             (&)             6LPPRQGV'HFODUDWLRQLQ6XSSRUWRI$GPLVVLRQPro Hac Vice
             (&)             3URSRVHG2UGHU*UDQWLQJ$GPLVVLRQPro Hac Vice
             (&)               0RWLRQIRU$GPLVVLRQRI$WWRUQH\Pro Hac Vice
             (&)             3DFNDUG'HFODUDWLRQLQ6XSSRUWRI$GPLVVLRQPro Hac Vice
             (&)             3URSRVHG2UGHU*UDQWLQJ$GPLVVLRQPro Hac Vice
             
       2Q-DQXDU\WKHDERYHOLVWHGGRFXPHQWVZHUHVHQWE\FHUWLILHGPDLOHOHFWURQLF

UHWXUQUHFHLSWUHTXHVWHGWRWKHIROORZLQJSDUWLHV

       86$UP\&RUSVRI(QJLQHHUV
       *6W1:
       :DVKLQJWRQ'&
       


                                                  
         Case 1:20-cv-00103-RDM Document 11 Filed 02/06/20 Page 2 of 8



       /LHXWHQDQW*HQHUDO7RGG76HPRQLWH
       86$UP\&RUSVRI(QJLQHHUV
       *6W1:
       :DVKLQJWRQ'&

       &LYLO3URFHVV&OHUN
       86$WWRUQH\¶V2IILFH
       WK6WUHHW1:
       :DVKLQJWRQ'&

       86$WWRUQH\*HQHUDO
       3HQQV\OYDQLD$YHQXH1:
       :DVKLQJWRQ'&

       7KH86$UP\&RUSVRI(QJLQHHUVDQG/LHXWHQDQW*HQHUDO6HPRQLWHUHFHLYHGWKH

GRFXPHQWVRQ-DQXDU\7KH86$WWRUQH\¶V2IILFHDQG$WWRUQH\*HQHUDOUHFHLYHGWKH

GRFXPHQWVRQ-DQXDU\5HFHLSWVDQGGHOLYHU\FRQILUPDWLRQDUHDWWDFKHGDV([KLELW$

       ,FHUWLI\XQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW


'$7(')HEUXDU\                      /s/ Cynthia Elkins
                                              &\QWKLD(ONLQV3DUDOHJDO
                                              &HQWHUIRU%LRORJLFDO'LYHUVLW\
                                              32%R[
                                              :KLWHWKRUQ&$




                                                 
Case 1:20-cv-00103-RDM Document 11 Filed 02/06/20 Page 3 of 8



                           
                           
                           
                           
                           
                           
                           


                       
                   ([KLELW$




                               
Case 1:20-cv-00103-RDM Document 11 Filed 02/06/20 Page 4 of 8
                Case 1:20-cv-00103-RDM Document 11 Filed 02/06/20 Page 5 of 8


January 29, 2020

Dear Cynthia Elkins:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 1830 0001 0203 7117.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     January 27, 2020, 12:06 pm
Location:                                               WASHINGTON, DC 20314
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 12.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
                Case 1:20-cv-00103-RDM Document 11 Filed 02/06/20 Page 6 of 8


January 29, 2020

Dear Cynthia Elkins:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 1830 0001 0203 7124.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     January 27, 2020, 12:06 pm
Location:                                               WASHINGTON, DC 20314
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 12.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
                Case 1:20-cv-00103-RDM Document 11 Filed 02/06/20 Page 7 of 8


January 29, 2020

Dear Cynthia Elkins:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 1830 0001 0203 7131.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     January 28, 2020, 5:46 am
Location:                                               WASHINGTON, DC 20530
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 12.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
                Case 1:20-cv-00103-RDM Document 11 Filed 02/06/20 Page 8 of 8


January 29, 2020

Dear Cynthia Elkins:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 1830 0001 0203 7148.

Item Details

Status:                                                 Delivered
Status Date / Time:                                     January 28, 2020, 5:46 am
Location:                                               WASHINGTON, DC 20530
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 12.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
